DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. This is because there is nothing in any of the claims that discloses any step for healing defects of any layer.
The following title is suggested: “Method for Obtaining a Layer by Implantation then Detachment from a Substrate”.
Applicant is respectfully reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.

See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
The abstract of the disclosure is objected to because the elected and examined claims are drawn to a method of making a layer, and not to a method “for healing defects in a layer”.  Contrary to the guidelines for content of the abstract as detailed above, the current abstract implies steps and benefits which are not recited as part of the claimed process.  Correction is required.  See MPEP § 608.01(b).
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “medium containing the ions is in a solid phase, a layer of the medium being deposited on the layer” (claim 6), “bulk acoustic wave device “at least one electrically insulating layer” (claim 20), “at least one electrically conducting layer” (claim 20), “a bulk acoustic wave device” (claim 21), “surface acoustic wave device” (claim 21) and “interdigitated electrodes” (claim 22) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-22 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 discloses “A method for healing defects in a layer of composition ABO3 where A consists of at least one element selected from: Li, Na, K, H, Ca, Mg, Ba, Sr, Pb, La, Bi, Y, Dy, Gd, Tb, Ce, Pr, Nd, Sm, Eu, Ho, Zr, Sc, Ag, Tl and B consists of at least one element selected from: Nb, Ta, Sb, Ti, Zr, Sn, Ru, Fe, V, Sc, C, Ga, Al, Si, Mn, Zr, Tl, the method comprising obtaining the layer by a layer transfer method in which ionic species are implanted into a substrate of composition ABO3 so as to form a weakened zone delineating the layer, detaching the substrate along the weakened zone in order to obtain a layer detached from the rest of the donor substrate, wherein the method comprises exposing the layer to a medium containing ions of a constituent element A so as to make the ions penetrate into the transferred layer.” (emphasis added). The claim has a number of issues which render confident interpretation impossible, as 
The first problem is that the claim discloses that it is a “method for healing defects in a layer” (line 1; emphasis added); however, there is nothing in any of the claim which details any step for healing any layer.  As such, the weight and meaning of the preamble are impossible to ascertain, and it is not clear if pertinent steps of the purported “method for healing” have been omitted from the claim.  
The subsequent issue is that the claim recites that the “composition” is selected such that it “consists of at least one element selected from: Li, Na, K, H, Ca, Mg, Ba, Sr, Pb, La, Bi, Y, Dy, Gd, Tb, Ce, Pr, Nd, Sm, Eu, Ho, Zr, Sc, Ag, [and] Tl” (lines 2-3; emphasis added). This italicized limitation makes little logical sense, as the term “consists of” is meant to indicate that the selection is limited to the described elements of the claim, but the hedge term “at least one” has the exact opposite effect, rendering the scope indefinite.  It is impossible to even begin to guess at what the actually intended composition of the claim would be, because the extremely broad and vague recitation of the composition is not a Markush group, but instead recites that the element “A” could be any of 1.551121e+25 combinations. The same is true for element “B”, which can be any of 3.5568743e+14 possible combinations. Such extremely broadly recited claim alternatives serve only to muddy the water of interpretation and obfuscate any understanding of the actual inventive concept in the claims, rather than to recite the intended limits of the claim and invention. 
Next, the recitation of “a layer transfer method in which ionic species are implanted into a substrate of composition ABO3 so as to form a weakened zone delineating the layer,” (lines 5-6; emphasis added) is also impossible to interpret, as it implies an entire method of “layer actually recite any “layer transfer method” (no layer is transferred) and there is no implanting step either, as it is recited in a passive voice as apparently having already been performed.
Additionally, the claim inexplicably alternates between reciting “a layer of composition ABO3” (line 1; emphasis added), “a substrate of composition ABO3” (line 6), “the layer” (line 7), “the substrate” (line 7), “a layer” (line 8), “the donor substrate” (lines 8-9), “the layer” (line 9) and “the transferred layer” (line 11), and it is not clear if these various layer(s) and/or substrate(s) are intended to be distinct features from one another, or if they are one and the same feature or if they are various stages of a broader element in production or another alternative entirely. In addition, it is impossible to know what structures are “of composition ABO3”.
Further, the claim recitation of “a constituent element A” (line 10) is indefinite. The “element A” is indefinite because it is impossible to know if “element A” is intended to be the same composition/selection as the trillions of possible options for “A” in lines 2-3 of the claim, or if this is a new set of options entirely.  
Finally, at least with respect to claim 1, there is no actual disclosure of a transferring step, nor is there any recitation of a transferred layer, and therefore there is a lack of antecedent basis for the limitation of “the transferred layer” (line 11) in the claims.
According to all of the above, the claim has been examined as best understood, such that: instances of “substrate” and “layer” apparently intend the same general structure; there is no healing process or step claimed, despite the preamble recitation; the “ionic species” is any material having any ionic nature or tendency; the “composition” is held to only include those compositions currently known to be capable of manufacture and being stable, rather than the 
Claims 2-22 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 1.  These claims should be reviewed and corrected in line with any corrections of claim 1.  For example: in claim 4, “the layer” needs clarification, as it is impossible to know what element is intended based upon the indefinite language of claim 1.
Claim 7 is further rejected as indefinite.  The claim discloses: “at least one annealing step to favor the diffusion of the constituent element A from the medium to the layer” (lines 2-3). This limitation has a lack of antecedent basis, because there is nothing in prior recited claims 1 or 6 which discloses any diffusion of anything, much less “constituent element A”.  Further, one cannot possibly determine what is or is not meant by the annealing step being intended “to favor the diffusion”.  Does that mean it does not hinder diffusion, or it accelerates it, or some other alternative?  It is impossible to know from the claim language. Finally, as with the limitation with regards to claim 1, above, one cannot know which “element A” is being recited/modified, and one cannot determine which “layer” is being modified either. The claim has been examined, as best understood, to apparently intend “at least one annealing step” to cause diffusion “of the constituent element A…”, wherein interpretation of “A” is the same as in claim 1, detailed above.
Claim 9 is also indefinite.  The claim discloses that it is the “method of claim 8, wherein the lithium ions penetrate” (lines 1-2).  There is a lack of antecedent basis for the “ions” limitation in the claims.  Nothing in claims 1 or 8 disclose that either the “A” from line 2 of claim 1 or “constituent element A” are or have any “ions”. The claim has been examined as best understood.
Claim 12 is also further rejected as indefinite. The claim discloses that it is “A method for producing a layer of composition ABO3 wherein A consists of at least one element selected from: Li, Na, K, H, Ca, Mg, Ba, Sr, Pb, La, Bi, Y, Dy, Gd, Tb, Ce, Pr, Nd, Sm, Eu, Ho, Zr, Sc, Ag, Tl and B consists of at least one element selected from: Nb, Ta, Sb, Ti, Zr, Sn, Ru, Fe, V, Sc, C, Ga, Al, Si, Mn, Zr, Tl, the method comprising: - providing a donor substrate of composition ABO3, forming a weakened zone by implantation of ionic species in the donor substrate so as to delineate the layer, detaching the donor substrate  along the weakened zone so as to obtain the layer detached from the rest of the donor substrate, said the layer comprising defects, and implementing the method for healings defects of the layer according to claim 1.”  The purpose for the entirety of this claim is impossible to ascertain, as the claim is apparently redundant to all the features already disclosed in claim 1.  Further, this claim employs impossible circular “logic” wherein the method of making a layer from claim 1 (there is no “method for healing defects” in claim 1) is inexplicably repeated in claim 12, but herein is recited as somehow being a different (though analogously recited) method, that also depends on the method of claim 1. This claim serves to further compound the indefiniteness of claim 1, and further cause the reader to again question if “healing” method steps were omitted from claim 1.  Moreover, there is no indication that claim 12 further limits claim 1 as it only repeats the language steps and structures of claim 1, but does not provide any new steps or structures, and therefore the claim is indefinite.
Claims 13-22 are also rejected as indefinite, so rendered by virtue of their dependency upon the indefinite subject matter of claim 12.
Claim 13 is further rejected as indefinite, because it discloses “the implanted species comprises hydrogen and/or helium” (line 2; emphasis added).  Therein, is not clear if the “implanted species” (presumably this is the implanted “ionic species” from claim 1) is intended ionic species consists of one or both of hydrogen and helium”, as best understood.
Claim 14 is also further held to be indefinite.  The claim discloses: “before the healing step, a part of the thickness of the layer is removed” (lines 2-3). There is no healing step anywhere in the claims, and as such there is a lack of antecedent basis for this limitation in the claims.  Yet again the indefiniteness of claim 1, and now claim 12, are further compounded because it appears that a necessary “healing step” has been omitted from one or both of those claims. The claim has been examined, as best understood, such that the removing of part of the thickness occurs before the end of the method of claim 1.
Claim 16 is still further found to be indefinite.  The claim recites: “the application of a receiver substrate on the donor substrate, the layer being at the interface between the substrates, the layer being transferred onto the receiver substrate at the end of the detachment from the donor substrate”.  This entire recitation is inexplicably in a passive voice which makes it entirely unclear if the language was intended to be directed to actual method steps, or if it is intended functionality. It appears, as best understood, as if the former was intended. The Examiner recommends amendment to positively recite the method steps in the active voice, such as “applying a receiver substrate” and “transferring the layer onto the receiver substrate”.
Claim 20 is further rejected as indefinite, because it discloses “at least one electrically insulating layer and/or at least one electrically conducting layer is formed at the interface” (lines 2-3; emphasis added).  The claims are directed to a method, and this claim presents alternative methods which are not obvious Markush groupings, but instead are directed to entirely different steps.  As such, it is impossible to know what the actual method of the claimed invention was 
Claim 21 is also further held to be indefinite.  The claim discloses that it is “A method for producing a bulk acoustic wave device, comprising the formation of electrodes on two opposite main faces of a piezoelectric layer, wherein the method comprises the production of said the piezoelectric layer by a method according to claim 12.” First, it is impossible to know what is or is not part of “the method” or “a method” based upon the repeated and contradictory recitations of that language.  Further, the claim implies that “a piezoelectric layer” may be some other layer than “a layer”, “the layer”, “the substrate”, etc. from claim 1, though it is actually the same layer according to the disclosure.  As such, the claim is indefinite because it does not directly recite, but does imply limitations which do not find support in the disclosure and it is improper for the Examiner to read limitations from the specification into the claims.  Finally, it is unclear if the claim depends upon the method of claim 12, or if it depends upon some alternative of “a method of claim 12. Accordingly, the claims are not read in a vacuum and this claim is interpreted, as best understood, to intend: “[[A]]The method [[for]] of claim 12, further comprising producing a bulk acoustic wave device, the producing comprising the formation of electrodes on two opposite main faces of the layer, which comprises a piezoelectric layer
Claim 22 is rejected as indefinite for effectively the same reasons as claim 21, and should be amended in the same manner suggested by the Examiner with regards to claim 21. These two 
Allowable Subject Matter
Claims 1-22 would be allowable if rewritten or amended to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  As best understood, claim 1 defines over the prior art because those references do not disclose or teach implantation of ions into a [donor] substrate of composition ABO3 so as to form a weakened zone delineating [a] layer, detaching the [donor] substrate along the weakened zone in order to obtain [the] layer detached from the rest of the donor substrate, wherein the method comprises exposing the layer to a medium containing ions of a constituent element A so as to make the ions penetrate into the transferred layer. The most pertinent prior art is to Kando et al. (EP 2 182 562), Booth, Jr., et al. (US 7,566,629 B2) and Huang et al. (WO 2016-118536 A2). Though the claims are indefinite as currently presented, it is held that, as best understood, the intended invention would be novel over the prior art.
Kando discloses a related method including implantation of ions into a [donor] substrate of composition ABO3 so as to form a weakened zone delineating [a] layer, detaching the [donor] substrate along the weakened zone in order to obtain [the] layer detached from the rest of the donor substrate (Abstract; figs. 2-3; pars. 0008-0013 and 0018-0022). However, there is no indication that the implantation/penetration of the ions is caused by a mechanism such as exposing the layer to a medium containing ions of [the] constituent element A. There would be no obvious reason to modify the already successful method of Kando to include this feature, and to do so would require improper hindsight rationale. Even assuming, ad arguendo, that one could devise a rationale for combination of references to teach this limitation, none of the remaining 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY T CARLEY/Examiner, Art Unit 3729